EXHIBIT 10.1 BUSINESS LOAN AGREEMENT Principal $1,537,612.00 Loan Date 02-25-2008 Maturity Loan No Call / Coll Account MASTER Officer Initials References in the boxes above are few Lender 's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "*«»" has been omitted due to text length limitations. Borrower: LANDPIXX, LLC Lender: BANK OF THE WEST HUGH H. WILLIAMSON III North/West Denver CBO #21190 15000 W64TH AVE 3779 Evergreen Parkway ARVADA.CO80007 PO Box 2650 Evergreen, CO80439-2650 (888) 457-2692 THIS BUSINESS LOAN AGREEMENT dated February 25, 2008, is made and executed between LANDPIXX. LLC; and HUGH H. WILLIAMSON III ("Borrower") and BANK OF THE WEST ("Lender") on the following terms and conditions. Borrower has received prior commercial loans from Lender or has applied to Lender for a commercial loan or loans or other financial accommodations, including those which may be described on any exhibit or schedule attached to this Agreement. Borrower understands and agrees that: (A) in granting, renewing, or extending any Loan, Lender is relying upon Borrower's representations, warranties, and agreements as set forth in this Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all times shall be subject to Lender's sole judgment and discretion; and (C) all such Loans shall be and remain subject to the terms and conditions of this Agreement. TERM. This Agreement shall be effective as of February 25, 2008, and shad continue in full force and effect until such time as all of Borrower's Loans in favor of Lender have been paid in full, including principal, interest, costs, expenses, attorneys' fees, and other fees and charges, or until such time as the parties may agree in writing to terminate this Agreement. CONDITIONS PRECEDENT TO EACH ADVANCE.
